DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
     The replacement drawings were received on 9/1/2021.  These drawings are acceptable.

Response to Amendment
     The amendments to the title, abstract, and specification of the disclosure in the submission filed 9/1/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Sections 10-11 of the Office Action dated 6/10/2021 are respectfully withdrawn.
     The amendments to Claims 1, 4-21, 23-32, 34 in the submission filed 9/1/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 12 of the Office Action dated 6/10/2021 are respectfully withdrawn.
     The substitute specification filed 9/1/2021 has been entered because it conforms to 37 CFR 1.125(b) and (c).

Response to Arguments
     The Applicants’ arguments, see in particular Pages 13-16 of the submission, filed 9/1/2021, with respect to the rejections in Section 15 of the Office Action dated 
     The indicated allowability of Claims 3-13 is withdrawn in view of the newly discovered reference(s) to Lee et al. (U.S. Patent Application Publication US 2015/0116856 A1).  The Examiner apologizes for any inconveniences this may have caused.  Rejections based on the newly cited reference(s) follow.
     Claims 1, 4, 7-8, 10-12, 31 are now rejected as follows.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 4, 7-8, 10-12, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication US 2015/0116856 A1).
     Lee et al. discloses a colored structure (See for example Abstract; Figures 1-7), comprising a transparent substrate (See for example 18 in Figure 1); a resonance layer (See for example 16, 14 in Figure 1) disposed on the transparent substrate and configured .

Allowable Subject Matter
     Claims 5-6, 9, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/17/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872